Exhibit 10.30
FRONTIER COMMUNICATIONS CORPORATION


NON-EMPLOYEE DIRECTORS’ COMPENSATION SUMMARY


(Effective October 1, 2010)






QUARTERLY RETAINER FEE


Each non-employee director will receive an annual retainer consisting of the
following:


(1)  
$75,000 in cash, which the non-employee director may elect to receive in the
form of stock units; and

(2)  
$75,000 in the form of stock units;



in each case payable in quarterly installments as of the first business day of
each calendar quarter.


QUARTERLY STIPENDS


Each Committee Chair and the Lead Director will also receive quarterly stipends
as follows:


Non-Employee Director Stipends
Quarterly
Annualized
Lead Director
$5,000
$20,000
Audit Committee Chair
$5,000
$20,000
Compensation Committee Chair
$5,000
$20,000
Nominating and Corporate Governance Committee Chair
$2,500
$10,000
Retirement Plan Committee Chair
$1,875
$  7,500



Stipends are paid on the last business day of the calendar quarter in which they
were earned.


Each non-employee director may elect to receive stipends, when applicable, in
cash or stock units.







 
 

--------------------------------------------------------------------------------

 

VALUATION OF STOCK UNITS


Retainer/Stipends:  The number of units to be awarded to a director is
determined as follows:


The cash value of the retainer and/or stipends payable to the director are
divided by 85% of the Fair Market Value (the closing price) of the Company’s
common stock on the date the retainer or stipends were earned.


Dividends:  As of the date of any payment of a stock dividend or stock split by
the Company, a director’s Stock Unit Account will be credited with Stock Units
equal to the number of shares of Common Stock (including fractional share
entitlements) which are payable by the Company with respect to the number of
shares (including fractional share entitlements) equal to the number of Stock
Units credited to the director’s Stock Unit Account on the record date for such
stock dividend or stock split.  As of the date of any dividend in cash or
property or other distribution payable to holders of Common Stock, the
director’s Stock Unit Account shall be credited with additional Stock Units
equal to the number of shares of Common Stock (including fractional share
entitlements) that could have been purchased at the Fair Market Value as of such
payment date with the amount which would have been received as a dividend or
distribution on the number of shares (including fractional share entitlements)
equal to the Stock Units credited to the director’s Stock Unit Account as of the
record date.
 
ELECTION RULES AND PROCEDURES


Each director must elect by December 31 of the preceding year (or within 30 days
after the individual becomes a director, in which case the election shall be
effective only with respect to amounts that are earned for services performed
after the date the election is delivered) whether he or she will receive the
cash portion of his or her annual retainer and stipends in cash or stock
units.  All elections made are irrevocable.


DISTRIBUTION UPON TERMINATION OF SERVICE


Upon termination of service as a director, a director’s stock unit account shall
be paid out in the form of cash (valuing each stock unit at the Fair Market
Value (the closing price) of a share of the Company’s common stock on the
termination date) or Company common stock, at the election of the director (one
share of common stock shall be distributed for each stock unit in the director’s
stock unit account).  Absent a valid election, stock units shall be paid out in
common stock.

